PRATT, J.
The main question presented by the appeals is as to the validity of the Husted mortgage. It was found by the trial court, upon evidence amply justifying such finding, that the advances to secure which the mortgage was given were made to the Ridgewood Ice Company upon the faith of a promise by an officer of the company to secure them by such mortgage. The authority of such officer to bind the corporation cannot be questioned’, the corporation, and indirectly its creditors, having had the benefit of the advances. These facts bring the case within the authority of Paulding v. Steel Co., 94 N. Y. 334, that such a mortgage, though made when the corporation was actually insolvent, and known to be so, is not, within the meaning of the statute, made “in contemplation of insolvency.” No sound distinction can be made between the case cited and the case at bar. There may be doubt as to the question raised by the failure of the Brooklyn Trust Company to file a true copy of its mortgage within the year, yet we cannot see that such failure resulted in any harm to the appellants. We therefore think the judgment should be affirmed. Judgment accordingly.